NO. 07-12-0371-CV
                                       
                            IN THE COURT OF APPEALS
                                       
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                       
                                  AT AMARILLO
                                       
                                    PANEL C
                                       
                              SEPTEMBER 28, 2012
                                       
                        ______________________________
                                       
                                       
                            BOBBY BROWN, APPELLANT
                                       
                                      V.
                                       
                        GANDY MILK CO., INC., APPELLEE
	
                                       
                       _________________________________
                                       
               FROM THE 72[ND] DISTRICT COURT OF LUBBOCK COUNTY;
                                       
               NO. 2012-501,257; HONORABLE RUBEN G. REYES, JUDGE
                                       
                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
	Bobby Brown, an inmate, filed this appeal from the trial court's final summary judgment in favor of Appellee, Gandy Milk Co., Inc.  By letter dated September 6, 2012, this Court advised Mr. Brown that a filing fee of $175 was overdue and also noted that failure to make payment within ten days might result in dismissal of the appeal.  Appellant has not responded, paid the filing fee, or made other arrangements for the discharge of the clerk's filing fee.  See Tex. R. App. P. 12.1(b).  
Unless a party is excused from paying a filing fee, the Clerk of this Court is required to collect filing fees set by statute or the Supreme Court when an item is presented for filing.  See Tex. R. App. P. 5 and 12.1(b).  Although the filing of a notice of appeal invokes this Court's jurisdiction, if a party fails to follow the prescribed rules of appellate procedure, the appeal may be dismissed.  Tex. R. App. P. 25.1(b).  
	Accordingly, this appeal is dismissed for failure to comply with a directive from this Court requiring action within a specified time.  Tex. R. App. P. 42.3(c).


							Patrick A. Pirtle
							      Justice